           Case 1:19-cv-07131-ALC Document 31 Filed 10/28/19 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-8338
                                                                                                    MWLAMPE@JonesDay.com



                                                    October 28, 2019


VIA ECF

The Honorable Andrew L. Carter, Jr.
U.S. District Judge, U.S. District Court, Southern District of New York
Thurgood Marshall, U.S. Courthouse
40 Foley Square, Courtroom 1306
New York, NY 10007

              Re:      Tantaros v. Fox News Network, LLC et al., 1:19-cv-07131-ALC-RWL

Dear Judge Carter:

        I am principal trial counsel for Respondents Fox News Network, LLC, Suzanne Scott,
Dianne Brandi, and Irena Briganti (collectively, the “Fox Parties”) in the above-referenced
action. I write on behalf of the Fox Parties, pursuant to Rule 1.D of Your Honor’s Individual
Rules of Practice (“Individual Rules”), to request that the status conference currently scheduled
for November 5, 2019 (ECF 29) (“ Status Conference”) be adjourned until November 19, 2019,
or to another date convenient for all parties. This is the Fox Parties’ first request for an
adjournment of the Status Conference.

        The Fox Parties request that the Status Conference be adjourned in order to permit me,
principal trial counsel for the Fox Parties, to attend. I am unable to attend the Status Conference
on the currently scheduled date. On November 6, 2019, I will be participating in a previously-
scheduled mediation in San Francisco, California and will be traveling to that mediation on the
afternoon of November 5, 2019.

       The Status Conference was initially scheduled for October 2, 2019 (ECF 12) pursuant to
a Telephone Status Conference held by the Court on August 5, 2019, at which all parties
consented to the appointed date. The Court then adjourned the Status Conference, sua sponte, to
October 10, 2019. (ECF 23) When unidentified parties (not any of the Fox Parties) informed the
Court that they were unable to attend the conference on the new date, the Court adjourned the
Status Conference to October 22, 2019, again with the express consent of all parties. (ECF 24-
26) Finally, the Court adjourned the Status Conference, sua sponte, to the current date of
November 5, 2019 by an Order dated October 18, 2019. (ECF 29)

      The Fox Parties recognized that they could not attend the Status Conference on
November 5 and therefore promptly contacted the Court and the other parties to determine



  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
          Case 1:19-cv-07131-ALC Document 31 Filed 10/28/19 Page 2 of 2



The Honorable Andrew L. Carter, Jr.
October 28, 2019
Page 2


potential alternative dates for the Status Conference. Petitioner’s New York-based counsel was
unavailable on the dates the Fox Parties proposed but suggested contacting the Court for
additional proposed dates. The Fox Parties then suggested additional possible dates. At that
point, Petitioner’s Washington, D.C.-based counsel Bruce Fein informed the Fox Parties that Ms.
Tantaros would not consent to an adjournment and that the Fox Parties could get another lawyer
to cover the status conference. When the Fox Parties responded that Your Honor’s Rule 3.A
specifically requires principal trial counsel to attend all conferences with the Court, Mr. Fein
suggested that the Fox Parties move to be excused from compliance with Rule 3.A. The Fox
Parties believe this is an inappropriate solution, as it would deprive the Fox Parties of their
principal trial counsel due to a scheduling conflict that is easily remedied without prejudice to
any parties.

        Accordingly, the Fox Parties propose that the Status Conference be adjourned to
November 19, 2019, or to another date that is mutually agreeable for all parties. Respondent
William Shine and Respondent The Estate of Roger Ailes consent to this request and have
indicated that they are available for a conference on November 19, 2019. As described above,
Petitioner does not consent and has not identified dates on which she is available to participate in
the Status Conference.

                                              Respectfully submitted,

                                              S/ Matthew W. Lampe
                                              Matthew W. Lampe
